Exhibit 10.1

 

AMENDMENT TO

 

CHARTER AGREEMENT

 

                THIS AMENDMENT TO CHARTER AGREEMENT (the “Amendment”), dated as
of this 16th day of December, 2005, by and between PROFLITE LLC, a Delaware
limited liability company, having its principal place of business at 233
Industrial Avenue, Teterboro, New Jersey, 07608 (“ProFlite”) and MONSTER
WORLDWIDE, INC., a Delaware corporation, having its principal place of business
at 622 Third Avenue, New York, New York, 10017 (“Customer”).

 

                WHEREAS, ProFlite and Customer entered into a Charter Agreement
dated as of April 29, 2005 (the “Agreement”); and

 

                WHEREAS, ProFlite and Customer desire to amend the Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions contained herein and intending to be legally bound, the
parties agree as follows:

 

                1.             DEFINITIONS:  Capitalized terms used but not
otherwise defined herein shall have the respective meanings described to them in
the Agreement.

 

                2.             MODIFICATION TO SECTION 3(A), CHARTER RATE: The
first two sentences of Section 3(a) are hereby deleted in their entirety and
replaced with the following:

 

“Effective as of January 1, 2006, ProFlite shall make the Aircraft available to
Customer for a minimum of One Hundred Fifty (150) charter hours of flight time
per year during each twelve month period of the Term of this Agreement.”

“Effective as of January 1, 2006, Customer shall pay a charter rate of Eight
Thousand United States Dollars (US$8,000.00) per charter hour of Customer’s use
of the Aircraft (the “Charter Rate”) computed in accordance with this Section
3(a).”

 

3.             NO OTHER AMENDMENTS:  Except as expressly modified by this
Amendment, all terms and provisions of the Agreement shall remain in full force
and effect.

 

4.             CONSTRUCTION:  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
principles of conflict of laws thereof.

 

                5.             COUNTERPARTS:   The parties may execute this
Amendment in two or more counterparts, which shall, in the aggregate, be signed
by all the parties; each counterpart shall be deemed an original instrument as
against any party who signed it and such counterpart (s) may be transmitted by
facsimile.

The parties hereto have caused this Amendment to be executed by their duly
authorized representatives as of the date first above written.

 

MONSTER WORLDWIDE, INC.

 

ProFlite LLC

 

 

 

 

 

 

 

By:

 

/s/ Myron Olesnyckyj

 

By:

 

/s/ Ted Button

Name:

 

Myron Olesnyckyj

 

Name:

 

Ted Button

Title:

 

Senior Vice President

 

Title:

 

President

 

 

 

--------------------------------------------------------------------------------